ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
CDM/Filanc JV                                 )      ASBCA No. 59494
                                              )
Under Contract No. N62473-10-C-5011           )

APPEARANCES FOR THE APPELLANT:                       J. Kent Holland, Jr., Esq.
                                                     William B. Fisher, Esq.
                                                       ConstructionRisk Counsel, PLLC
                                                       Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Barro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Genifer M. Tarkowski, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       Appellant has requested that it be permitted to withdraw the referenced appeal.
Appellant states that it "understands that this will effectively constitute a voluntary
dismissal with prejudice". The government does not oppose the request. Accordingly,
the appeal is hereby dismissed with prejudice.

       Dated: 21 July 2015


                                                     BERT T. PEACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59494, Appeal of CDM/Filanc JV,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals